DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s provisional species election of “CPC-ZnCl2 complex” in the reply filed on 12 July 2022 is acknowledged.
Because applicant did not distinctly and specifically point out any errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Scope of Search
The Examiner has followed the guidelines found in MPEP 803.02 regarding the search of the elected species, reproduced in relevant part below:
“Following election, the Markush claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.”
“If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.”
“If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.”
The elected species is anticipated by the prior art, see the below art rejections.  The provisional election is given effect, claims to the nonelected species are held withdrawn and the search has not been extended unnecessarily to cover all nonelected species.  Applicant asserts, and the Examiner agrees, that claims 10-11 do not read on the elected species.
Claims 10-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim.
Election was made without traverse.
The restriction is FINAL.

Non-Final Rejection

Priority
This application was filed on June 18, 2020 and is a ‘371 national phase entry of international application PCT/US2018/064562, filed on December 07, 2018 which claims priority to US. Provisional Application 62/607355, filed on December 19, 2017.

Information Disclosure Statements
The IDS’s dated 06/18/2020, 03/25/2021 and 07/08/2021 have been received, entered and considered, signed copies are included herein.


PTO-892 Form
References from the Examiner’s search of the invention are made of record. 
US 20190185490, US 20200291047, US 20210275581, US 10703766 and US 11384101 are patent or patent application publications with inventor and/or applicant in common with the present application and which disclose related subject matter.  
Dubovoy (ACS Omega 2020, 5, 18, 10359-10365) is a postdated inventor publication of presently claimed subject matter.
The following references may become relevant if and when the examination of the claims is extended beyond the elected species:
Bacitracin Zinc and Polymyxin B Sulfate Ophthalmic Ointment USP, Sterile.  Package Insert - This ointment is arguably a composition comprising a complex comprising a cationic antibacterial agent and a metal salt.
Kaur (Phys. Chem. Chem. Phys.,2016, 18, 23961), JP2009292739A, US 4578489 and US 20100015245 disclose complexes and/or compositions comprising CPC and metal salts.


Status of the claims
Claims 1-9 and 12-20 are pending and rejected.
Claims 10-11 are pending but withdrawn from consideration as drawn to non-elected subject matter.  


Claim Objections
[1] Claim 8 is objected to over an informal issue:  The claim depends from claim 1 and recites the phrase “wherein the zinc salt is selected from…”.  The Examiner suggests that for clarity the phrase be amended to “wherein the metal salt is selected from…” to be consistent with the claim 1 terminology.  

[2] Claim 15 is objected to over an informal issue:  The claim depends from claim 12 and recites the phrase “wherein the soluble metal salt is selected from…”.  The Examiner suggests that for clarity the phrase be amended to “wherein the metal salt is selected from…” to be consistent with the claim 12 terminology.  

[3] Claim 16 is objected to over an informal issue:  The claim depends from claim 12 and recites the phrase “wherein the zinc salt is selected from…”.  The Examiner suggests that for clarity the phrase be amended to “wherein the metal salt is selected from…” to be consistent with the claim 12 terminology.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

[1] Claims 2, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “soluble” in claims 2, 13 and 15 is a relative term which renders the claim indefinite. The term “soluble” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Solubility of a substance depends heavily on factors such as solvent, temperature and concentration.  The scope of what metal salts are “soluble” or not is not clear since there are conditions of solvent and temperature for which most metal salts can be dissolved at least in trace amounts. If the term is interpreted as limiting the metal salt to those freely soluble, for example, in water at concentrations of up to 75 weight% at room temperature - the scope is different than if it is interpreted as solubility in any solvent at any temperature or concentration.
The Examiner suggests that the term “soluble” be deleted from the claims or that distinct solubility parameters be included.

[2] Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "personal care composition according to claim 10".  There is insufficient antecedent basis for this limitation in the claims.  Claim 10 is directed to a complex and not to a composition.  
The Examiner believes that this is a typographical error and suggests that the claim be amended to refer to "personal care composition according to claim 12".  
In the interests of compact prosecution, the claim is interpreted in this manner as to the below rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


[1] Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neve (Inorganica Chimica Acta 338 (2002), 51-58).
Neve discloses N-hexadecylpyridinium derivatives of zinc having the formula [cetylpyridinium]2[ZnCl4] (Abstract), prepared from zinc chloride and hexadecylpyridinium chloride monohydrate (abbreviated as “[C16-Py]”, pg 52, col 1, “2.1. Materials and methods”).  It is noted that hexadecylpyridinium chloride is an alternative name for cetylpyridinium chloride (CPC).  
Neve discloses the structural formula cetylpyridinium2[ZnCl4], This is the identical chemical substance as the elected species.
[2] Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kilpatrick-Liverman (WO2014098827, IDS).  
The reference discloses “stable complexes” of the zinc salt of tetrabasic zinc chloride (TBZC) which has the formula Zn5(OH)8Cl2.H2O, see paragraphs 5 and 66.

    PNG
    media_image1.png
    63
    718
    media_image1.png
    Greyscale

The reference discloses “Stable solutions of complexes” which are produced in solution and which are not isolated in solid form – see paragraph 66, where for example the complex “TBZC-CPC” is disclosed as one such substance.

    PNG
    media_image2.png
    113
    881
    media_image2.png
    Greyscale

See at least the substance disclosed in “sample 7” at paragraph 73:

    PNG
    media_image3.png
    373
    774
    media_image3.png
    Greyscale

The final product solution is thus disclosed as representing a stable solution of the complex TBZC-CPC.  This is a complex comprising the cationic antibacterial agent cetylpyridinium chloride (CPC) and the metal salt TBZC, as per claims 1 and 4-5.  The complex is present in solution but is not isolated as a solid.  The complex forms through the ionic exchange and chemical equilibrium processes which necessarily occur upon mixing the metal salt and the cetylpyridinium chloride salt.  
Regarding claim 2, the metal salt is “soluble” at least in trace quantity at elevated temperatures.
Regarding claims 6-7, 5 molar equivalents of cetylpyridinium chloride solution are combined with 1 molar equivalent of Zn5(OH)8Cl2.H2O.  This results in a 1:1 stoichiometry of Zn:CPC.  1 atom of zinc is necessarily associated with each CPC molecule to give a final molar ratio of the metal salt to cationic antibacterial agent of about 1 : 1.

[3] Claims 1-9 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sookram (US 20120177747).
See at least the composition described at column 4 of table 1 on page 5:

    PNG
    media_image4.png
    438
    607
    media_image4.png
    Greyscale

Regarding claims 1-9, the ingredients added to the composition include CPC and zinc chloride at a 0.5:1 molar ratio.  This molar ratio of these two substances in the carrier solution necessitates that the claimed complex of the elected species is present as a component of the mixture. 
The complex is present in solution but is not isolated as a solid.  The complex forms through the ionic exchange and chemical equilibrium processes which necessarily occur upon mixing the metal salt and the cetylpyridinium chloride salt.  This is evidenced for example by the WO2014098827 disclosure teaching that zinc complexes of CPC are formed by combining a metal salt and CPC in aqueous solution at room temperature.
This is consistent with Applicant’s description of the complex as being formed by the combination of CPC and zinc chloride aqueous solutions at paragraph 65.  The formation of the claimed complex in solution according to the reference composition necessarily occurs through an ionic reaction of the two substances in an equilibrium process.  There is no evidence in the present specification that the claimed complex is only present in the solid material which precipitates upon mixture of separate solutions - and that none of it is found in solutions made using concentrations lower than those required to precipitate a complex.
See MPEP 2112.01: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”

Regarding claims 12-20, the reference composition has all the structure necessary to function as a “personal care” composition and is disclosed as a topical “footbath” agent at paragraph 77.  The reference composition necessarily comprises the elected species and contains surfactant and carrier substances.  The PEG (polyethylene glycol) is a “surfactant” according to the broadest reasonable interpretation of this term and the carrier is disclosed at paragraph 74 as water which is cosmetically acceptable.  

[3] Claims 1-9 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson (US 5948390, IDS).
See at least the composition described at example 1 of column 5:

    PNG
    media_image5.png
    476
    642
    media_image5.png
    Greyscale

Regarding claims 1-9, the ingredients added to the composition include CPC and zinc chloride at a 1:2 molar ratio.  This molar ratio of these two substances in the solution necessitates that the claimed complex of the elected species is present as a component of the mixture. 
The complex is present in solution but is not isolated as a solid.  The complex forms through the ionic exchange and chemical equilibrium processes which necessarily occur upon mixing the metal salt and the cetylpyridinium chloride salt.  This is evidenced for example by the WO2014098827 disclosure teaching that zinc complexes of CPC are formed by combining metal salt and CPC in aqueous solution at room temperature.
This is consistent with Applicant’s description of the complex as being formed by the combination of CPC and zinc chloride aqueous solutions at paragraph 65.  The formation of the claimed complex in solution according to the reference composition necessarily occurs through an ionic reaction of the two substances in an equilibrium process.  There is no evidence in the present specification that the claimed complex is only present in the solid material which precipitates upon mixture of separate solutions - and that none of it is found in solutions made using concentrations lower than those required to precipitate the complex.
See MPEP 2112.01: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”

Regarding claims 12-20, the reference composition is disclosed as an oral rinse (abstract) which is a “personal care” composition.  The reference composition necessarily comprises the elected species and contains surfactant and carrier substances.  The Poloxamer is a “surfactant” according to the broadest reasonable interpretation of this term and the carrier is water which is cosmetically acceptable.  

[5] Claims 1-4, 6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Negreanu-Pirjol (RO 127465 A2, published 06/29/2012; citations below from the Espacenet machine translation).  Cited in the restriction requirement. 
Negreanu-Pirjol discloses a personal care product containing zinc complex with chlorhexidine (Abstract and pg 4: 35-38), reading on claims 1-3. For claims 4 and 6, Negreanu-Pirjol discloses a complex comprising copper (one atom), zinc (one atom), chlorhexidine (1 molecule) and chlorine (four atoms). See pg 7: e.g. 17). For claim 8, Negreanu-Pirjol discloses the complex is made from zinc chloride (pg 7: 19-20).
The disclosed structure of CuZn(CHXH2)Cl4]Cl2 (4) from page 11 of RO 127465 is shown below:

    PNG
    media_image6.png
    250
    829
    media_image6.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

[1] Claims 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Negreanu-Pirjol (RO 127465 A2, published 06/29/2012; citations below from the Espacenet machine translation).
The Instant Claims
The instant claims are drawn to a personal care composition comprising: a complex comprising a cationic antibacterial agent and a metal salt (zinc chloride); a surfactant; and a cosmetically acceptable carrier, wherein the molar ratio of the metal salt to cationic antibacterial agent is from about 0.5 : 1 to about 2 : 1.  
The Prior Art
Negreanu-Pirjol discloses an anticipatory complex, see above.
For claim 12, Negreanu-Pirjol teaches a gel preparation (reading on a cosmetically acceptable carrier) and the compatibility of the chlorhexidine salt with ion-ionic surfactants (pg 6: 28-32).
For claims 13-16, Negreanu-Pirjol teaches a zinc dichloride salt. Negreanu-Pirjol teaches the metal may be zinc (pg 3: 8-10) and the source can be zinc chloride (pg 7: 20).
For claim 18, given a structure such as Complex (3) (pg 11) comprising only zinc chloride as the metal salt (M), the ratio of metal salt to cationic antibacterial agent chlorhexidine would be 2:1, within the claimed range.
The prior art discloses compositions containing a complex or salt containing the cationic antibacterial chlorhexidine, the metal salt ZnCl2, a surfactant, and a cosmetically acceptable carrier (see citations above). Together these would provide a composition as presently claimed.

Differences between Prior Art & the Claims 
The prior art is not anticipatory since the appropriate combinations must be selected from the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions taught by the reference.


Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious at the time of the invention to provide for compositions according to the express teachings of the reference.  
A composition as claimed is suggested by the reference teachings as discussed above. 
A skilled artisan would find good reason to provide for such a composition and would predict that it would be effective for its intended purpose.

[2] Claims 12-13, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kilpatrick-Liverman (WO2014098827, IDS).

The Instant Claims
The instant claims are drawn to a personal care composition comprising: a complex comprising the cationic antibacterial agent of CPC and a zinc salt; a surfactant; and a cosmetically acceptable carrier, wherein the molar ratio of the metal salt to cationic antibacterial agent is from about 0.5 : 1 to about 2 : 1.  
The Prior Art
Kilpatrick-Liverman discloses an aqueous solution comprising an anticipatory complex (sample 7 at paragraph 73), see above.
The prior art discloses a composition, comprising a complex of the cationic antibacterial CPC and the metal salt TBZC, in a cosmetically acceptable carrier.
For claims 12, 15 and 17, the reference aqueous solution comprises water which is cosmetically acceptable.
For claim 13, the salt is “soluble” at least in trace amounts at elevated temperature.
For claim 18, 5 molar equivalents of cetylpyridinium chloride solution are combined with 1 molar equivalent of Zn5(OH)8Cl2.H2O.  This results in a 1:1 stoichiometry of Zn:CPC.  1 atom of zinc is necessarily associated with each CPC molecule to give a final molar ratio of the metal salt to cationic antibacterial agent of about 1 : 1.
Regarding claim 19, the metal salt Zn5(OH)8Cl2.H2O “comprises zinc chloride” since it contains chloride atom bound to the zinc atom.

The composition does not contain a surfactant as presently required.

The reference, however, teaches that useful compositions of the complexes contain various anionic surfactants, see paragraph 48 at pages 16-17.

    PNG
    media_image7.png
    63
    729
    media_image7.png
    Greyscale
Differences between Prior Art & the Claims 
The disclosed composition lacks a surfactant.

Prima Facie Obviousness, Rational & Motivation 
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready   for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable
solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have   led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  See MPEP  § 2143  for a discussion of the rationales listed above along with examples illustrating how the cited rationales may be used to support a finding of obviousness. See also MPEP § 2144- §2144.09 for additional guidance regarding support for obviousness determinations.
The aforementioned reasons above describe rationales that support a conclusion of obviousness based upon the KSR International Co. v. Teleflex Inc. decision.  
Here, at least rationale (G) is employed:

It would have been obvious at the time of the invention to provide for compositions according to the express teachings of the reference.  It would have been obvious to make the claimed combination since surfactants are taught as being useful in making the compositions taught by the reference.
A composition as claimed is suggested by the reference teachings. 
A skilled artisan would find good reason to provide for such a composition and would predict that it would be effective for its intended purpose.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

[1] Claims 1-9 and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 17249489 (reference application, US20210275581, claims dated 03/03/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims recite an oral care composition which comprises the presently claimed complex of “cetylpyridinium tetrachlorozincate”.  This is the chemical name for the present elected species.
The present complex of claims 1-9 is at least obvious in view of the reference composition.  One must be in possession of the complex in order to provide for the composition.
The personal care composition of present claims 12-20 is obvious in view of the reference claim 10 oral care composition.  The composition necessarily comprises a carrier substance such as water and reference claim 16 specifies a surfactant.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

[2] Claims 1-6, 12-15 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,384,101. Although the claims at issue are not identical, they are not patentably distinct from each other because the present complex and personal care compositions are either anticipated by and/or obvious over the reference claims.
The reference oral care composition anticipates present claims 12-15 and 17-18.  The present complex of claims 1-6 is at least obvious in view of the reference composition.  One must be in possession of the complex in order to provide for the composition.

[3] Claims 1-9 and 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,703,766. Although the claims at issue are not identical, they are not patentably distinct from each other because the present complex and personal care compositions are either anticipated by and/or obvious over the reference claims.
The reference oral care composition anticipates present claims 12-20.  The present complex of claims 1-9 is at least obvious in view of the reference composition.  One must be in possession of the complex in order to provide for the composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625